                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION

                               NO. 7:17-CR-121-FL


UNITED STATES OF AMERICA,                 )
                                          )
           v.                             )        ORDER TO SEAL
                                          )
DELTON EUGENE WARREN                      )

      Upon motion of the United States, it is hereby ORDERED that Docket Entry

58 be sealed.

       It is FURTHER ORDERED that the Clerk provide a filed copy of the Order to

the United States Attorney's Office and Counsel for the Defendant.

      This the 25th day of April, 2019.



                                ____________________________________
                                LOUISE W. FLANAGAN
                                United States District Judge
